TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JULY 22, 2014



                                    NO. 03-13-00721-CR


                                 Moises Guzman, Appellant

                                               v.

                                 The State of Texas, Appellee




           APPEAL FROM THE 427TH DISTRICT COURT OF TRAVIS COUNTY
                BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                   AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgments of conviction. Therefore, the Court affirms the trial court’s judgments

of conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.